Citation Nr: 1744675	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  15-23 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for left lower extremity radiculopathy.

3.  Entitlement to service connection for right lower extremity radiculopathy.

4.  Entitlement to service connection for residuals of a left third metacarpal bone fracture.

5.  Entitlement to service connection for left foot hallux valgus deformity.

6.  Entitlement to service connection for right foot hallux valgus deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) from a July 2014 rating decision from the Department of Veterans Affairs (VA) National Capital Regional Benefit Office in Washington, D.C.  The case was certified to the Board by the Regional Office in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

The Veteran contends that he has a low back disability with lower extremity radiculopathy, bilateral foot disability, and residuals of a left third finger injury which were incurred during active duty service.  He has submitted written statements indicating that he incurred injuries to those joints in service, and that his symptoms have become progressively worse since service.

The Veteran's VA treatment records show current treatment for foot pain, back pain, and lumbar radiculopathy.  The Veteran's private treatment records show that in March 1989, he was found to have hypertrophic spurring and degenerative arthritis in the thoracic spine.  In January 1990, he was found to have minimal hypertrophic degenerative changes of the lumbosacral spine.  A February 1990 MRI was performed due to low back pain radiating to both legs, and a loss of disc space was found.  Moderate degenerative changes in the spine were found in April 1998.  In November 1998, he was diagnosed with degenerative disc disease with radiculopathy.  In May 2012, he was diagnosed with index metacarpophalangeal joint osteoarthritis, following right carpal tunnel release.

The Veteran's service medical records do corroborate the Veteran's show the claimed injuries in service.  His November 1959 entrance examination noted pes planus.  In August 1966, he was diagnosed with lumbosacral strain.  He complained of severe low back pain, but X-rays were negative.  Also in August 1966, he was treated for pain in his back caused while bending over.  Physical examination found tenderness, and he was diagnosed with low back strain and lumbosacral strain.  In September 1967, he was treated for fracture of the third metacarpal bone, and his hand was placed in a hand splint.  In June 1971, he was treated for foot pain, noted to have a history of injury.  The examiner wrote that there was possible bone contusion.

At a May 2014 VA examination, the examiner found that the Veteran had malunited fracture with bony swelling in the left hand; hallux valgus and other deformity in the bilateral feet; and lumbosacral strain, degenerative arthritis, and lumbar disc herniation.  The examiner stated that the Veteran's left hand condition, back disorder, and bilateral foot disorder were less likely than not a result of injury during service.  For each disorder, he noted the Veteran's treatment in service, but stated that the separation examination showed a normal examination.  But by way of explanation, he wrote only that "the present physical examination, VBMS, medical history, separation exam and evidence of injury in the file along with X-ray reports confirms my rationale" and repeated that statement for the nexus question finding for each disorder.

The Board finds that the May 2014 medical opinion is inadequate to decide the current claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner failed to provide any actual rationale justifying the findings and failed to address the Veteran's lay statements regarding having continuing symptoms of pain since these injuries occurred in service.  The examiner also did not address the Veteran's pes planus which was noted on entrance into service and whether this condition was aggravated by his military service.  Furthermore, the examiner did not address why current malunited fracture in the left hand was unrelated to a documented fracture in the left third metacarpal bone during service.

The medical evidence indicates that the Veteran's right and left lower extremity radiculopathy is secondary to a lumbar spine disability.  Because the issue of entitlement to service connection for a lumbar spine disability is being remanded for further development, adjudication of these related issues must be deferred until the lumbar spine disability issue has been resolved.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Request all relevant VA treatment records since September 2016.  All records obtained should be associated with the claims file.  If any Federal records requested cannot be located, document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then:  (a) notify the claimant of the specific records that that were not obtained; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA orthopedic examination with a medical doctor who has not previously examined him on these claims to address the nature and etiology of any diagnosed low back disability, bilateral foot disorder, left third finger injury, and lower extremity radiculopathy.  The examiner must review the claims file and should note in the report that the file was reviewed.  Any indicated evaluations or studies should be conducted.  A complete rationale for any opinions expressed must be provided.  Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following: 
 
(a)  Identify all low back disabilities, including whether the Veteran has right and left lower extremity radiculopathy which is related to a low back disability.  For each diagnosis found, opine whether it is at least as likely as not (50 percent or greater probability) that any low back disability had its onset during or is otherwise related to the Veteran's military service.  The examiner must specifically address (i) the Veteran's complaints of back pain in service, including the August 1966 diagnosis of lumbosacral strain, (ii) his lay statements asserting that he has had continuous back pain from the time of service to the present, and (iii) the private medical records showing lumbar spine treatment from 1989 to 1998.

(b)  Identify all current right or left foot disabilities.  For each diagnosis found, opine whether it is at least as likely as not that (i) any foot disability had its onset during or is otherwise related to service; and (ii) whether bilateral pes planus, which is noted on the November 1959 entrance examination, underwent an increase in disability during the Veteran's service.  The examiner must specifically address the Veteran's treatment in June 1971 for foot pain and his assertions that the bilateral foot pain has become progressively worse since entrance into service.

(c)  Identify whether the Veteran has any current residuals of a left third finger injury, to include the malunited fracture with bony swelling in the left hand found at the May 2014 VA examination.  The examiner must specifically address the Veteran's treatment in September 1967 for fracture of the third metacarpal bone.  If symptoms are found in the Veteran's left hand which are found not to be related to the Veteran's 1967 hand injury, the examiner must explain why and provide an alternate etiology.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

